                  Case 20-10444-jkf                     Doc 6        Filed 01/24/20 Entered 01/24/20 10:23:28                                 Desc Main
                                                                     Document      Page 1 of 31
Fill in this information to identify your case and this filing:


Debtor     1
                      LaMetrea                     Shale                     Moore
                      First Name                   Mlddla Name               Las‘ Name

Debtor 2
(Spouse, 'rffiling) First Name                     Mlddla Name               Last Name


United States Bankruptcy Court for the: Eastern District of Pennsylvania                                                            "'1‘“; CI)“    h

                                                                                                                                               I   L   '3
Case number                                                                                                                                                  5.91"]; «F
                                                                                                                                                            El Cﬁe'ck if this    is an
                                                                                                                                                               amended ﬁling

 Official Form 106A/B
 Schedule AIB: Property                                                                                                                                                   12/15

 In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
 category where you think it fits best. Be as complete and accurate as possible. If two married people are ﬁling together, both are equally
 responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
 write your name and case number (if known). Answer every question.


m
1.
                Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

     Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

     521   No. Go to Part 2.
     D     Yes. Where is the property?
                                                                      What is the property?           Check all that apply.
                                                                                                                              Do not deduct secured claims or exemptions. Put
                                                                      D     Single-family home                                the amount of any secured claims on Schedule D:
                                                                                                                              Creditors Who Have Claims Secured by Property.
      1.1‘
               Street address, if available, or other description
                                                                      D     Duplex or multi-unit building
                                                                      D     Condominium or cooperative                        Current value of the             Current value of the
                                                                      CI Manufactured or mobile home                          entire property?                 portion you own?
                                                                      D     Land                                              $                                $
                                                                      D     Investment property
                                                                      El Tlmeshare                                            Describe the nature of your ownership
               City                            State      ZIP Code                                                            interest (such as fee simple, tenancy by
                                                                      D     Other                                             the entireties, or a life estate), if known.
                                                                      Who has an interest in the property? Check one.
                                                                      D    Debtor1 only
               County                                                 D    Debtor 2 only
                                                                      El Debtor        1   and DebtorZ only
                                                                                                                              CI Check if this is community property
                                                                                                                                  (see instructions)
                                                                      D At least one of the debtors and another
                                                                      Other information you wish to add about this item, such as local
                                                                      property identiﬁcation number:
     If you own or have more than one, list here:
                                                                     What is the property?           Check all that apply‘
                                                                                                                              Do not deduct secured claims or exemptions. Put
                                                                     [3    Single-family home                                 the amount of any secured claims on Schedule D:
      142‘                                                                                                                    Creditors Who Have Claims Secured by Property.
                                                                     CI Duplex or multi-unit building
               Street address. if available, or other description
                                                                     L—J
                                                                           Condominium or cooperative                         Current value of the             Current value of the
                                                                     D     Manufactured or mobile home                        entire property?                 portion you own?
                                                                     E] Land                                                  $                                $
                                                                     D     Investment property
                                                                                                                              Describe the nature of your ownership
               City                            State      ZIP Code
                                                                     U     Timeshare
                                                                                                                              interest (such as fee simple, tenancy by
                                                                     D     Other                                              the entireties, or a life estate), if known.
                                                                     Who has an interest in the property? Check one
                                                                     D Debtor1         only

               County                                                El Debtor2        only
                                                                     CI Debtor     1   and Debtor 2 only                      El Check if this is community property
                                                                     C] At least one of the debtors and another                   (see instructions)

                                                                     Other information you wish to add about this item, such as local
                                                                     property identiﬁcation number:


Ofﬁcial Form 106A/B                                                  Schedule AIB: Property                                                                           page   1
                        Case 20-10444-jkf                        Doc 6            Filed 01/24/20 Entered 01/24/20 10:23:28                                       Desc Main
 Debtor1                     LaMetrea                         Shale               Document
                                                                                       Moore    Page 2 of Case
                                                                                                          31 number (mm
                             Flrst Name        Mlddle Name            Lasl Name




                                                                                  What is the property? Check an that apply‘                  Do not deduct secured claims or exemptions. Put
                                                                                  D   Single-family home                                      the amount of any secured claims on Schedule D:
       1‘3,                                                                                                              .
                                                                                                                                              Creditors Who Have Claims Secured by Propen‘y.
                                                                                                               '   .         '
                      Street address, if available, or other description          El Duplex or multI-unlt              burldlng
                                                                                  D   Condominium or cooperative                              Current value of the      Current value of the
                                                                                                                                              entire p ro p e rty ?     p ortion y ou own?
                                                                                  D   Manufactured or mobile home
                                                                                  E] Land                                                     $                         $

                                                                                  CI Investment property
                      City                               State    ZIP Code        CI Timeshare                                                Describe the nature of your ownership
                                                                                                                                              interest (such as fee simple, tenancy by
                                                                                  D   Other                                                   the entireties, or a life estate), if known.
                                                                                  Who has an interest in the property? Check one‘
                                                                                  D Debtor1 only
                      County
                                                                                  D Debtor 2 only
                                                                                  El Debtor       1   and Debtor 2 only                       D   Cheqk if this» is community Property
                                                                                  D At least one of the debtors and another                       (see Instructions)

                                                                                  Other information you wish to add about this item, such as local
                                                                                  property identiﬁcation number:


2    Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
     you have attached for Part 1. Write that number here. ......................................................................................                 9     $




m                      Describe Your Vehicles

Do you own, |ease, or have legal or equitable interest in any vehicles, whether they are registered or not? Inciude any vehicles
you own that someone else drives. If you lease a vehicle, also repon it on Schedule G: Executory Contracts and Unexpired Leases.


3,   Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
     CI No
     CI Yes


      31,             Make:                            Ford                       Who has an interest in the property? Check one.             Do not deduct secured claims or exemptions. Put
                                                                                                                                              the amount of any secured claims on Schedule D:
                      Model:

                      Y ear:

                  ApprOXImate mileage:
                                                       Escape
                                                       2012
                                                       @5476“
                                                       ———'———-——
                                                                                  am
                                                                                  m   Debtor
                                                                                  C] Deb‘or
                                                                                                  1   only
                                                                                                  2 only



                                                                                  Cl At least one of the debtors and another
                                                                                                                                              Creditors Who Have Claims Secured by Property.


                                                                                                                                              S:é:§"ﬁ?':§;’§‘“e
                                                                                                                                                   p p
                                                                                                                                                                        Cﬁr'éiﬂ‘ﬂfﬁé“
                                                                                                                                                                        p    y

              STE.‘Ufﬂfir‘jf'ff‘;
              I
                                                   k,                     ,_




                                                                           ;

                                                                           ‘
                                                                                                               ,
                                                                                  D Check if this IS community property (see                  $
                                                                                                                                                           1 1   ,400   $
                                                                                                                                                                                     1 1   ,400
                                                                                      instructions)
                  \
                                              <7                      7




     If you own or have more than one, describe here:

     324      Make:                                                               Who has an           ““979“ in “‘9 PTOPeTW?     Check one   Do not deduct secured claims or exemptionsl Put
                                                                                                                                              the amount of any secured claims on Schedule D:
              Model:                                                              D   D e bt or   1   on l y
                                                                                                                                              Creditors Who Have Claims Secured by Property.
                                                                                  D   Debtor 2 only
              Year:                                                                                                                           Current value of the      Current value of the
                                                                                  CI Debtor           and Debtor 2 only
                               .
              ApprOXImate mileage.
                                          .        _


                                                       ——                                         1


                                                                                  D At least one of the debtors and another
                                                                                                                                              entire p ro p e rty ?     p ortion y on own?

              Other information:
                                                                                  CI Check if this is community property (see                 $                         $

                                                                                     instructions)




Ofﬁcial Form 106A/B                                                               Schedule AIB: Property                                                                       page 2
                     Case 20-10444-jkf                        Doc 6            Filed 01/24/20 Entered 01/24/20 10:23:28                                                       Desc Main
    Debtor    1       LaMetrea                          Shale                  Document
                                                                                    Moore    Page 3 of Case
                                                                                                       31 number (Ilknown)
                       First Name       Middle Name                Las! Name




       33,        Make:                                                         Who has an interest in the property? Check one,                          Do not deduct secured claims or exemptions. Put
                                                                                                                                                         the amount of any secured claims on Schedule D:
                  Model:                                                        D    Debtor1 only                                                        Creditors Who Have Claims Secured by Property.
                                                                                D    Debtor 2 only
                  Y ear:                                                                                                                                 Current value of the               Current value of the
                                                                                Cl Debtor     1   and Debtor 2 only
                  Approximate mileage:
                                                                                                                                                         entire property?                   portion you own?
                                                                                CI At least one of the debtors and another
                  Other information:
                                                                                D Check if this is community                 property (see
                                                                                     instructions)


       34‘        Make:                                                         Who has an interest in the property? Check one.                          Do not deduct secured claims or exemptions. Put
                                                                                                                                                         the amount of any secured claims on Schedule D:
                  Model:                                                        C] Debtor     1   only                                                   Creditors Who Have Claims Secured by Property.
                                                                                D    Debtor 2 only
                  Y ear:                                                                                                                                 Current value of the               Current value of the
                                                                                Cl Debtor     1   and Debtor 2 only
                  Approximate mileage:                                                                                                                   entire property?                   portion you own?
                                                                                D    At least one of the debtors and another
                  Other information:
                                                                                D Check if this is community                 property (see
                                                                                     instructions)




4‘    Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
      Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
      2]      No
      C] Yes


       4.1,        Make:                                                       Who has an interest in the property?                    Check one         Do not deduct secured claims or exemptions. Put
                                                                                                                                                         the amount of any secured ciaims on Schedule D:
                   Model:                                                       D   Debtor1 only                                                         Creditors Who Have Claims Secured by Propeny.

                  Year:
                                                                                [I Debtor 2 only
                                                                                El Debtor1        and Debtorz only                                       Current value of the               Current value of the
                  Other information:                                            C] At least one of the debtors and another                               entire property?                   portion you own?

                                                                                E] Check if this is community property (see
                                                                                    instructions)



      If you own or have more than one, list here:

       4.2,       Make:                                                        Who has an interest in the property? Check one                            Do not deduct secured claims or exemptions Put
                                                                                                                                                         the amount of any secured claims on Schedule D:
                  Model:                                                        D   Debtor1 only                                                         Creditors Who Have Claims Secured by Property.
                                                                                C] Debtor 2 only
                  Year:                                                                                                                                  Current value of the               Current value of the
                                                                                C! Debtor 1 and Debtor 2 only
                                                                                                                                                         entire property?                   portion you own?
                  Other information:                                            D At least one of the debtors and another

                                                                                D Check if this is community                 property (see
                                                                                    instructions)




5     Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
      you have attached for Part 2. Write that number here .....................................................................................................................   -)   3   M          1   1,400




Official Form 106A/B                                                             Schedule         Ale    Property                                                                                 page 3
                    Case 20-10444-jkf                              Doc 6              Filed 01/24/20 Entered 01/24/20 10:23:28                                                                  Desc Main
 Debtor     1
                      LaMetrea                                Shale                   Document
                                                                                           Moore    Page 4 of 31
                                                                                                              Case number (Ifknawn)
                        Flrs‘ Name          Middle Name                  Last Name




m                  Describe Your Personal and Household Items

Do you own or have any legal or equitable interest in any                                     of the following items?
                                                                                                                                                                                                 Current value of the
                                                                                                                                                                                                 portion you own?
                                                                                                                                                                                                 Do not deduct secured claims
                                                                                                                                                                                                 or exemptions.
6‘    Household goods and furnishings
      Examples: Major appliances, furniture, linens, china, kitchenware
       CI No                                              ,




       Cl Yes. Describe ........ Bed, mattress and box spring set. Washer and Dryer. Bedroom set, 2 couches                                                                                       $
                                                                                                                                                                                                                  4,000.00

7.    Electronics
      Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
                collections; electronic devices including cell phones, cameras, media players, games
       EINo
       El Yes. Describe ..........          2KTVS§      compuie’f; printéf. c'élrlrp'hbne                                                                                                                         1,200.00
                                                                                                                                                                                                   3


8,    Collectibles of value
      Examples: Antiques and ﬁgurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
       a    No
       D    Yes. Describe ..........


9‘    Equipment for sports and hobbies
      Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
                and kayaks; carpentry tools; musical instruments
       El No
       El Yes. Describe ..........

10.   Firearms
      Examples: Pistols, riﬂes, shotguns. ammunition, and related equipment
      EZI   No
       CI Yes. Describe ..........

11.Clothes
      Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      DNo
      D Yes.
                                            ,wfw
                    Describe .......... Various Clothlng
                                                                 7:'                                                                                                                                                300.00
                                                                                                                                                                                                  $



12‘   Jewelry
      Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
                gold, silver
      DNO
      D     Yes‘    Dem“ """""" §Liygr                                                                                                                                                            $                    2000
                                                       1299919; Wgtgh., Wegdmg Ring
13.   Non-farm animals
      Examples: Dogs, cats, birds, horses

      El No
      Cl Yes. Describe ...........                                                                                                                                                                $


14    Any other personal and household items you did not already list, including any health aids you did not list

      LZI   No
      D     Yes. Give speciﬁc
                                                                                                                                                                                                  $
            information. ..............

15.   Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached                                                                                                  7,800.00
                                                                                                                                                                                                  5
      for Part 3. Write that number here ...............................................................................................................................................   -)

Ofﬁcial Form 106A/B                                                                     Schedule AIB: Property                                                                                                page 4
                    Case 20-10444-jkf                                     Doc 6                 Filed 01/24/20 Entered 01/24/20 10:23:28                                                               Desc Main
 Debtor1               LaMetrea                                    Shale                        Document
                                                                                                     Moore    Page 5 of 31
                                                                                                                        Case number (Ilknawn)
                        First Name              Middle Name                      Last Name




m                  Describe Your Financial Assets

Do you own or have any legal or equitable interest in any of the following?                                                                                                                                Current value 0f the
                                                                                                                                                                                                           portion you own?
                                                                                                                                                                                                           Do not deduct secured claims
                                                                                                                                                                                                           or exemptions.

16‘   Cash
      Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you ﬁle your petition

      El    No
      D     Yes ..........................................................................................................................................................   Cash: rrrrrrrrrrrrrrrrrrrrr    3




17.   Deposits of money
      Examples: Checking, savings, or other ﬁnancial accounts; certiﬁcates of deposit; shares in credit unions, brokerage houses,
                and other similar institutions. If you have multiple accounts with the same institution, list each.

      C! No
      gYes .....................                                                                    Institution name:


                                                 17.1.   Checking account:                          Navy Federal (******9408)                                                                               $                    2~17

                                                 172‘ Checking account:                             Navy FBderal (******9530)                                                                               $
                                                                                                                                                                                                                                 2.62

                                                 17.3,   Savings account:                           Navy Faderal (******5021)                                                                               $
                                                                                                                                                                                                                               '2-00
                                                 17‘4‘ Savings account:
                                                                                                                                                                                                            $

                                                 17.5‘   Certiﬁcates of deposit:                                                                                                                            5

                                                 1715.   Other ﬁnancial account:                                                                                                                            $

                                                 17.7,   Other ﬁnancial account:                                                                                                                            3

                                                 1713.   Other ﬁnancial account:                                                                                                                            3

                                                 179, Other ﬁnancial account:
                                                                                                                                                                                                            $




13.   Bonds, mutual funds, or publicly traded stocks
      Examples: Bond funds, investment accounts with brokerage ﬁrms‘ money market accounts
      2i    No
      D    Yes ................                  Institution or issuer name:




19.   Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
      an LLC, partnership, and joint venture
      2]   No                                   Name of entity:                                                                                                              %   of ownership:
      D    Yes. Give speciﬁc                                                                                                                                                 0%              %
           information abom
           them .......................                                                                                                                                      0 0/°           %
                                                                                                                                                                                 O
                                                                                                                                                                             04:             %              $




Ofﬁcial Form 106A/B                                                                              Schedule AIB: Property                                                                                                 page 5
                    Case 20-10444-jkf                           Doc 6          Filed 01/24/20 Entered 01/24/20 10:23:28             Desc Main
 Debtor    1         LaMetrea                             Shale                Document
                                                                                    Moore    Page 6 of Case
                                                                                                       31 number (ilknawn)
                       First Name           Middle Name            Last Name




20.   Government and corporate bonds and other negotiable and non—negotiable instruments
      Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
      Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

      END
      C] Yes. Give speciﬁc                  Issuer name:
         information about
         them ......................




21.   Retirement or pension accounts
      Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

      mNo
      CI Yes. List each
         account separately,                Type of account:           Institution name:

                                            401 (k) or similar plan:

                                            Pension plan:

                                            iRA:                                                                                          9969939965




                                            Retirement account:

                                            Keogh:

                                            Additional account:
                                                                                                                                          $69




                                            Additional account:




22.8ecurity deposits and prepayments
   Your share of all unused deposits you have made so that you may continue service or use from          a company
      Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
      companies, or others

      CI No
      [2(Yes ........................                             Institution name or individual:

                                            Electric:

                                            Gas:

                                            Heaﬁng oil:

                                            Security deposit on rental unit:   Stonebridge Run Apartments                                                   3,000
                                            Prepaid rent:
                                                                                                                                      mmmwmmmmm




                                            Telephone:

                                            Water:

                                            Rented furniture:

                                            Other:




23,Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

      2|   No

      D    Yes ..........................   Issuer name and description:




Official Form 106A/B                                                           Schedule A/B: Property                                                  page 6
                  Case 20-10444-jkf                         Doc 6            Filed 01/24/20 Entered 01/24/20 10:23:28                               Desc Main
 Demo”              LaMetrea                             Shale               Document
                                                                                  Moore    Page 7 of 31
                                                                                                     Case number (ifknuwn)
                      Firs: Name           Middle Name           Last Name




24‘   Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
      25   use. §§ 530(b)(1),            529A(b), and 529(b)(1).
      21 No
      D    Yes .................................   Institution name and description. Separately ﬁle the records of any interests.1‘l U.S.C. § 521(c):




25‘Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
   exercisable for your benefit
      WNO
      E] Yes. Give speciﬁc
           information about them...‘


26.   Patents, copyrights, trademarks, trade secrets, and other intellectual property
      Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
      WNO
      D    Yes. Give specific
           information about them...


27.   Licenses, franchises, and other general intangibles
      Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

      END
      D    Yes. Give specific
           information about them...


Money or property owed to you?                                                                                                                             Current value of the
                                                                                                                                                           portion you own?
                                                                                                                                                           Do not deduct secured
                                                                                                                                                           claims or exemptions.

28.Tax refunds owed to you
      mNo
      D Yes,      Give speciﬁc information
                                                                                                                              Federal:
                  about them, including whether
                  you aIready ﬁled the returns                                                                                State:
                  and the tax years‘ .......................
                                                                                                                              Local:



29.   Family support
      Examples: Past due or Iump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
      MNO
      D    Yes. Give speciﬁc information ..............
                                                                                                                             Alimony:

                                                                                                                             Maintenance:

                                                                                                                             Support
                                                                                                                                                        «36,69an




                                                                                                                             Divorce settlement:

                                                                                                                             Property settlement:

30.   Other amounts someone owes you
      Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
                Social Security beneﬁts; unpaid loans you made to someone else
      END
      D    Yes. Give speciﬁc information ..............




Official Form 106A/B                                                         Schedule AIB: Property                                                                  page 7
                   Case 20-10444-jkf                               Doc 6             Filed 01/24/20 Entered 01/24/20 10:23:28                                                                Desc Main
 Debtor1             LaMetrea                                  Shale                 Document
                                                                                          Moore    Page 8 of Case
                                                                                                             31 number (Ilknown)
                       Firm Name           MiddIe Name                 Les: Name




31.   Interests in insurance policies
      Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s. or renter’s insurance
      mNo
      CI Yes. Name the insurance company                               Company name:                                                           Beneﬁciary:                                        Surrender or refund value:
                                ,  _,
              of each pohcy and hst us value‘




32,   Any interest in property that is due you from someone who has died
      If you are the beneﬁciary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
      propeny because someone has died.
      QNO
      CI Yes. Give speciﬁc information ............


33.   Claims against third parties, whether or not you have ﬁled a lawsuit or made a demand for payment
      Examples: Accidents, employment disputes, insurance claims, or rights to sue
      END
      D    Yes. Describe each claim. ....................


34.   Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
      to set off claims
      mNo
      CI Yes. Describe each claim ....................




35,Any ﬁnancial assets you did not already list
      mNo
      CI Yes. Give speciﬁc information ............



36.   Add the dollar value of all of your entries from Part 4, includlng any entries for pages you have attached
      for Part 4. Write that number here .............................................................................................................................................   9              3 004 79
                                                                                                                                                                                                  $______'__'_


m
37.

      M
                   Describe Any Business~Related Property You Own or Have an Interest In. List any real estate in Part 1.

      Do you own or have any legal or equitable interest in any business-related property?
           No. Go to Part6.
      El Yes. Go to line 38.
                                                                                                                                                                                              Current value of the
                                                                                                                                                                                              portion you own?
                                                                                                                                                                                              Do not deduct secured claims
                                                                                                                                                                                              or exemptions.

aagounts             receivable or commissions you already earned
           No
      CI Yes; Describe .......


39‘   Ofﬁce equipment, furnishings, and supplies
      gimp/es: Business-related computers, software modems,                         printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

           No                                              7   7                                                                   ,               ,



      D    Yes. Describe .......
                                                                                                                                                                                              5



Ofﬁcial Form 106A/B                                                                   Schedule AIB: Property                                                                                                 page 8
                   Case 20-10444-jkf                             Doc 6             Filed 01/24/20 Entered 01/24/20 10:23:28                                                                Desc Main
Debtor1             LaMetrea                              Shale                    Document
                                                                                       Moore     Page 9 of Case
                                                                                                           31 number (ilk/lawn)
                      Flvsl Name            Middle Name               Last Name




40.Machinery, ﬁxtures, equipment, supplies you use in business, and tools of your trade
      DINO
      El Yes. Describe .......                                                                                                                                                              1$




41.I?ﬂyntory
           No
      CI Yes. Describe ......                                                                                                                                                               :$




42.   Interests in partnerships orjoint ventures
           No
      D    Yes. Describe .......           Name of entity:                                                                                                      %   of ownership:
                                                                                                                                                                             %              $
                                                                                                                                                                             “/a            $

                                                                                                                                                                             %              $


43‘   Customer lists, mailing lists, or other compilations
           No
      CI Yes. Do your lists include personally identiﬁable information (as deﬁned in                                           11   U.S.C. § 101(41A))?

                   CI No
                   CI Yes. Describe ......



44‘Any business-related property you did not already list
           No
      C] Yes. Give speciﬁc
           information .........



                                                                                                                                                                                                 959999996968




45.   Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
                                                                                                                                                                                                 $
      for Part 5. Write that number here ..........................................................................................................................................   '9


                   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                   If you own or have an interest in farmland, list it in Part 1.


46.   Do you own or have any legal or equitable interest in any farm- or commercial ﬁshing-related property?
      [Z No. Go to Part 7.
      CI Yes. Go to line 47.
                                                                                                                                                                                             Current value of the
                                                                                                                                                                                             portion you own?
                                                                                                                                                                                             Do not deduct secured claims
                                                                                                                                                                                             or exemptions.
47.   Farm animals
      Examples: Livestock, poultry, farm-raised ﬁsh
           No
      D    Yes .........................




 Ofﬁcial Form 106A/B                                                                 Schedule AIB: Property                                                                                                     page 9
                    Case 20-10444-jkf                              Doc 6             Filed 01/24/20 Entered 01/24/20 10:23:28                                                                    Desc Main
 Debtor1              LaMetrea                               Shale                   Document
                                                                                          Moore   Page 10 ofCase
                                                                                                             31 number (ffknuwn)
                       First Name           Middle Name                  Last Name




48.    Crops—either growing or harvested
       DINO
       CI Yes. Give speciﬁc
             information. ..........                                                                                                                                                                  $


49,
       I?    No
               and ﬁshing equipment, implements, machinery, fixtures, and tools of trade

       CI Yes ........................



 50.   Farm and ﬁshing supplies, chemicals, and feed
             No
       D     Yes .......................



 51.1-31farm- and commercial ﬁshing—related property you did not already list
             No
       CI Yes. Give speciﬁc
             information. ............                                                                                                                                                                $


 52.   Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached                                                                                    $
       for Part 6. Write that number here ...............................................................................................................................................   '9


Mescribe All Property You Own or Have an Interest in That You Did Not List Above
 53‘   Do you have other property of any kind you did not already list?
       Examples: Season tickets. country club membership

       52]   No
       D     Yes. Give speciﬁc
             information. ...........




 54‘Add the dollar value of all of your entries from Part 7. Write that number here ..............................................................                                          9                              0




                     List the Totals of Each Part of this Form

                                                                                                                                                                                                -)                     0
 55‘Part 1: Total real estate, line 2 .......................................................................................................................................................        S


                                                                                                                                   11’400
 56,   Part 2: Total vehicles, line 5                                                                           $

                                                                                                                                7'800'00
 57.Part 3: Total personal and household items, line 15                                                         $

                                                                                                                                3’004'79
 58.   Part 4: Total ﬁnancial assets, line 36                                                                   $

                                                                                                                                              0
 59,   Part 5: Total business-related property, line 45                                                         $

                                                                                                                                              0
 60.   Part 6: Total farm- and ﬁshing-related property, line 52                                                 $


       Part 7: Total other property not listed, line 54                                                      +$                               0
 61‘

                                                                                                                              10'804'79                                                         -)   +$          1.#R
 62.Total personal property. Add lines 56 through 61. ....................                                      $                                 Copy personal property total



                                                                                                                                                                                                          10,804.79
 63‘Total of all property on Schedule A/B. Add line 55 + line 62 ..........................................................................................                                          $




  Ofﬁcial Form 106A/B                                                                    Schedule AIB: Property                                                                                              page 10
                     Case 20-10444-jkf                   Doc 6              Filed 01/24/20 Entered 01/24/20 10:23:28                                   Desc Main
                                                                            Document     Page 11 of 31
 Fill in this information to identify your case:

  Demo”                LaMetrea                        Shale                       Moore
                        Flrst Name                     Middle Name                  Las‘ Name

  Debtor 2
  (Spouse, ifflling) Flrst Name                        Mlddte Name                  Lasl Name


  United States Bankruptcy Court for the: Eastern District             of Pennsylvania

  Case number                                                                                                                                                CI Check if this is an
      (”WW”)
                                                                                                                                                                amended ﬁling



Official Form 1060
Schedule C: The Property You Claim as Exempt                                                                                                                                    04/19

Be as complete and accurate as possible. If two married people are ﬁling together, both are equally responsible for supplying correct infon'nation.
Using the property you listed on Schedule A/B: Property (Ofﬁcial Form 106A/B) as your source, list the property that you cIaim as exempt. If more
space is needed, ﬁll out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
speciﬁc dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exem ptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.


m1.
                     Identify the Property You Claim as Exempt

       Which set of exemptions are you claiming? Check one only, even                            if your spouse is ﬁling with you,
        M You are claiming               state and federal nonbankruptcy exemptions.            11   U.S.C. § 522(b)(3)
        El You are claiming federal exemptions.               11     U.S.C. § 522(b)(2)



 2. For any           property you list on Schedule A/B that you claim as exempt, ﬁll in the information below.

         Brief descriptlon of the property and line on                  Current value of the          Amount of the exemption you claim         Specific laws that allow exemption
         Schedule A/B that lists this property                          portion you own
                                                                        Copy the value from           Check only one box for each exemption.
                                                                        Schedule A/B
             '
                                                                                                                                                CCP 703.140 ( b )( 1 )
        Eéfgription'            _—____Bedroom   set                     $400000                        2‘   $

        Line from                                                                                      El 100% of fair market value,    up to
                                 6                                                                          any applicable statutory limit
        schedule NB:

                                                                                                                                                CCP 703.140(b)(2)
                                TVs, Comguter                           $                              E$
        Séfgription''
         .
        Llne f                                                                                         CI 100% of fair market value ' up to
                                 Z                                                                        any applicable statutory limit
        swam; A/B:
                                                                                                                                                CCP 703.140(b)(3)
        Straigription'           Clothin                                $                              E$
        Line from                                                                                      El 100% of fair market value,    up to
        Schedule A/B:            j   1
                                                                                                            any applicable statutory limit


 3.    Are you claiming a homestead exemption of more than $170,350?
       (Subject to adjustment on 4/01/22 and every 3 years after that for cases ﬁled on or after the date of adjustment.)

       mNo
       D         Yes. Did you acquire the property covered by the exemption within 1,215 days before you ﬁled this case?
                 D    No
                 D    Yes



Ofﬁcial Form 106C                                                      Schedule C: The Property You Claim as Exempt                                                      page   1   of_
                 Case 20-10444-jkf                    Doc 6              Filed 01/24/20 Entered 01/24/20 10:23:28                         Desc Main
                   LaMetrea                         Shale                Document
                                                                               Moore  Page 12 ofCase
                                                                                                 31 number (ifknawn)
Debtor   1
                  First Name          Middle Name       Last Name




E                Additional Page

         Brief description of the property and llne
         on Schedule A/B that lists this property
                                                                Current value of the
                                                                portion you own
                                                                                          Amount of the exemption you clalm         Specific laws that allow exemption


                                                                Copy the value from       Check only one box for each exemption
                                                                Schedule A/B
             .
                                                                                                                                   CCP 703.140(b)(4)
     B f
     dtralsewption'            Sliver Bracelet                      3;                    M3
     Line from                 12                                                         D   100% of fair market value, up to
     Schedule A/B:                                                                            any applicable statutory limit




                               M
                                                                                                                                   CCP 703.140(b)(5)
     Brief
     description:
                               Navv Federal 9408                    $                     a$            1 1   .   40
                                                                                          El 100% of fair market value,    up to
     Line from                 17'1
     Schedule A/B;                                                                            any appucable statutory limit



     325;“me
             .


                                                                    $
                                                                                  2’62    m               2.62
                                                                                                                                                 ””
                                                                                                                                   CCP 703.140 b 5

                                                                                          CI 100% of fair market value, up to
         Line from             ‘_.—
                                17 2
         Schedule A/B:                                                                        any applicable statutory limit

             _                                                                                                                     CCP 703.140 ( b )0
         Eggﬂpuon.
                               Navy Federal 5021                    $
                                                                                  —2.00
                                                                                          g$             -2.00

         Line from
                                                                                          D   100% of fair market value, up to
         Schedule A/B:                                                                        any applicable statutory limit

         Brief
         description:                                               $                     D$
                                                                                          El 100% of fair market value,    up to
         Line from
         Schedule A/B:         ——                                                             any applicable statutory limit


         Brief
         description:                                               $                     D3
         Line from
                                                                                          D 100% of fair market value,     up to
         Schedule A/B:
                               ——                                                             any applicable statutory limit


         Brief
         description:                                               5                      D$
         Line from
                                                                                           D 100% of fair market value,    up to

         Schedule A/B;                                                                        any applicable statutory limit

         Brief
         description:                                               5                      D$
                                                                                           El 100% of fair market value,   up to
         Line from
         Schedule A/B:         ——                                                             any applicable statutory limit


         Brief
         description:                                               5                      D$
         Line from
         Schedule A/B:
                               —                                                           U 100% of fair market value. up to
                                                                                              any applicable statutory limit


         Brief
         description:                                               $                      D$
                                                                                           El 100% of fair market value,   up to
         Line from
         Schedule A/B:                                                                        any applicable statutory limit

         Brief
         description:                                               $                      D$
         Line from
                                                                                           D 100% of fair market value,    up to

         Schedule A/B:         ___                                                            any applicable statutory limit


         Brief
         description:                                               $                      D$
                                                                                           D 100% of fair market value,    up to
         Line from
         Schedule A/B;
                               _—                                                             any applicable statutory limit



Ofﬁcial Form 1060                                              Schedule C: The Property You Claim as Exempt                                             page   L of_
                     Case 20-10444-jkf                            Doc 6                             Filed 01/24/20 Entered 01/24/20 10:23:28                                                                       Desc Main
                                                                                                    Document     Page 13 of 31
  F"! in this information to identify your case:

  Demo”                  LaMetrea                             Shale                                                Moore
                          First Name                          MIddla Name                                           Lask Name


  Debtor 2
  (Spouse, ifﬁling) Flrs‘ Name                                Middle Name                                           Last Name


  United States Bankruptcy Court for the: Eastern                   District of Pennsylvania

  Case number
      (If known]                                                                                                                                                                                                      El Check if this is an
                                                                                                                                                                                                                          amended ﬁling


  Official Form 106D
  Schedule D: Creditors Who Have                                                                                                       Claims Secured by Property                                                                              12/15

  Be as complete and accurate as possible. If two married people are ﬁling together, both are equally responsible for supplying correct
  information. If more space is needed, copy the Additional Page, ﬁll it out, number the entries, and attach it to this form. On the top of any
  additional pages, write your name and case number (if known).

 1.     Do any creditors have claims secured by your property?
        D No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
        CI Yes. Fill in all of the information below.


m2.
                   List All Secured claims

        List all secured claims. If a creditor has more than one secured claim. list the creditor separately Amount of clalm
                                                                                                                                                                                 Column A                      Column B
                                                                                                                                                                                                               Value of collateral
                                                                                                                                                                                                                                             Column C
                                                                                                                                                                                                                                             Unsecured
        for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2.                                                                    DO not deduct the             that supports this            portlon
        As much as possible, list the claims in alphabetical order according to the creditors name.                                                                              value of collateral.          clalm                         If any


           Credit Acceptance
         Creditor’s Name
           PO Box 5070
                                                                      7
                                                                            Describe the property that secures the claim:
                                                                          ,,,,,,,,,,,,,,,,,,,,,,

                                                                      :2012 Ford Esca p e
                                                                                                      ,,,,,,,,,,,,,,,,,,,, ,            k"            M-.-    ,   «,wwﬂ
                                                                                                                                                                             ‘
                                                                                                                                                                                 3               1   -#R       $                         $




         Number             Street                                                                                                              7"”   7 777         W 7,,;
                                                                           As of the date you file, the clalm is: Check all that apply.
                                                                           CI Contingent
                                                CC       CCP                Cl Unliquidated
         City                               State     ZIP Code
                                                                            D          Disputed

      Who owes the debt? Check one,                                         Nature of llen. Check all that apply.
       D    Debtor   1   only                                               a Ancar agreement you made (such                                as mortgage or secured
       El Debtorz only                                                                             '03“)
       E] Debtor1 and Debtor           2 only                               C] Statutory lien (such as tax lien, mechanic's lien)
      El At least one of the debtors            and another                 D          Judgment lien from a lawsuit
                                                                            CI Other (including a right ‘0 offset)
      CI Check if this claim relates to a
            community debt
      Date debt was incurred              2019                             Last 4 digits of account                                    number_                __
[—22]                                                                      Describe the property that secures the claim:                                                     5                                 $                         $
         Creditors Name
                                                                                                                               7         r"""""""""
         Number             Street                                                N (W7    ,     .,                                ,                                     i




                                                                           As of the date you file, the claim ls: Check all mat apply.
                                                                            D          Contingent
                                                                            El Unliquidated
                                            State    ZIP Code
         City                                                              D           Disputed

      Who owes the debt? Chec"              0119-                          Nature of lien. Check all that apply.
      D     Deb‘or1      OUIY                                              D          An agreement you made (such as mortgage or secured
      D     Debtor 2 only                                                             car loan)
      El Debtor1 and Debtor 2 only                                         G          Statutory lien (such as tax lien, mechanic’s lien)
      C] At least one of the debtors and another                           [3 Judgment                     lien from a lawsuit
                                                                           C] Other (including a right to offset)
      El Check If this claim relates to              a
         community debt
      Date debt was incurred                                               Last 4 digits of account                                    number_                __
         Add the dollar value of your entries in Column A on this page. Write that number here:                                                                          E_—__                             I



  Ofﬁcial Form 106D                                            Schedule D: Creditors Who Have Claims Secured by Property                                                                                                    page     1       of__
                    Case 20-10444-jkf                                Doc 6                    Filed 01/24/20 Entered 01/24/20 10:23:28                                               Desc Main
                                                                                              Document     Page 14 of 31
  Debtor   1
                        LaMetrea                           Shale                                      Moore                                 Case number       (lfknawn)
                        Flrst Name           Middle Name                          Last Name




                  Addltional Page                                                                                                                         iolumn Af              (flu/7mm:                     l(iolumn C
                               _   .                             .                                             ,   _                                        mounto c I a I m        a us 0 co H atera I         nsecured
                  After lIstIng any entries on “MS page, number them beginning with 2.3, followed                                                                                 that supports thls           portlon
                                                                                                                                                          Do not deduct the
                  by 2'4’ and so forth.                                                                                                                   value of collateral.    claim                        If any

                                                                                  Describe the property that secures the claim:                       $                          $                         $
                                                                                                                                                                                                                        1   1'40
       Creditors Name                                                         ,    ,     7,, _,,<,,,,,,, W, ,d , m” Vimﬂﬂ    , ,,

       Number             Street


                                                                                  As of the date you file, the claim is: Check all mat apply‘
                                                                                  D    Contingent
       City                                  S‘ate    ZIP Code                    Cl Unliquidated
                                                                                  D    Disputed

   Who owes the debt? Cheek one                                                   Nature of lien. Check all that apply‘
   D       Debtor   1   only                                                      [:1 An agreement you made (such as mortgage or secured
   El Debtor20nIy                                                                      carloan)
   E] Debtor1 and Debtor                2 only                                    D    Statutory lien (such as tax lien, mechanic’s lien)
   D       At least one of the debtors and another                                D    JUdeem “en "0"" a 'aWSU"
                                                                                  Cl Other (including
                                                                                                    3 mm to offset)
   :1 Check if this claim relates to a
           community debt

   Date debt was incurred                                                         Last 4 digits of account number            _ _ __
.__|                                                                              Describe the property that secures the claim:                           $
                                                                                                                                                                          “'40   $                         $
       Credﬂors Name                                                      F
                                                                                                                                                 Mm   ,
                                                                          1




       Number             Street                                          ‘




                                                                                  As of the date you ﬁle, the claim is: Check all that apply.
                                                                                  El Contingent
                                                                                  El Unliquidated
       City                                  State    ZIP Code
                                                                                  [3   Disputed
   Who owes the debt? Check one.
                                                                                  Nature of lien. Check all that apply.
   D       Debtor   1   only
                                                                                  D    An agreement you made (such as mortgage or secured
   U       Debtor 2 only                                                               car loan)
   D       Debtor1 and Debtor 2          0W                                       Cl Statutory lien (such as tax lien. mechanic‘s lien)
   D     At least one of the debtors and another                                  CI Judgment lien from a lawsuit

   CI Check if this claim relates to a
                                                                                  D    Other (Including 3 ”gm to offset)

           community debt

   Date debt was incurred                                                         Last 4 digits of account number __           ___
l._l                                                                              Describe the property that secures the claim:                       5                          S                        $
       Creditor’s Name                                                r           ”W WWW”     ,,  ,imwo ,     , WW,     ,,, ,7 ,,,,, ,,,,,,
                                                                      1




       Number             Street
                                                                      i




                                                                                  As of the date you file, the claim Is: Check all that apply.
                                                                                  CI Contingent
       City                                  Skate    ZIP Code                    E] Unliquidated
                                                                                  CI Disputed
   Who owes the debt?                  ChECk one.                                 Nature of lien. Check all that apply,
   D     Debtor1 0'1')’                                                           D  An agreement you made (such as mortgage or secured
   El Debtor 2 only                                                                  car loan)
   E] Debtor1 and Debtor 2 only                                                   CI Statutory lien (such as tax lien, mechanic’s lien)
   El At least one of the debtors and another                                     D    Judgment |ien from a lawsuit
                                                                                  D    Other (including a right to offse‘)
   CI Check If this claim relates to a
         community debt
   Date debt was incurred                                                         Last 4 digits of account number__           _ _ __
               Add the dollar value of your entries in Column A on this page. Write that number here:
               If this is the last page of your form, add the dollar value totals from all pages.
               Write that number here:
 Ofﬁcial Form 1060                                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                                               page      __ of____
                              Case 20-10444-jkf                       Doc 6        Filed 01/24/20 Entered 01/24/20 10:23:28                                          Desc Main
       Fil I in this information to identify your case:                            Document     Page 15 of 31

       Debtor        1
                                  LaMetrea                         Shale                     Moore
                                      Flrst Name                    Mlddle Name               Last Name

       Debtor 2
       (Spouse, ifﬁling) Flrst Name                                 Mlddle Name               Last Name


       United States Bankruptcy Court for the: Eastern District of Pennsylvania
                                                                                                                                                                             CI Check if this is an
       Case number
       (If known)                                                                                                                                                               amended ﬁling


  Official Form 106E/F
  Schedule E/F: Creditors Who Have                                                                        Unsecured Claims                                                                      12/15

  Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
  List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
  A/B: Property (Ofﬁcial Form 106MB) and on Schedule G: Executory Contracts and Unexpired Leases (Ofﬁcial Form 1066). Do not include any
  creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
  needed, copy the Part you need, ﬁll it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
  any additional pages, write your name and case number (if known).


m 1.
                              List All of Your PRIORITY Unsecured Claims
             Do any creditors have priority unsecured claims against you?
             D     No. Go to Part 2.
             D     Yes.
  2.         List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
             each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
             nonpriority amounts. As much as possible. list the claims in alphabetical order according to the creditor's name. If you have more than two priority
             unsecured claims, ﬁll out the Continuation Page of Part 1. If more than one creditor holds a particular claim. list the other creditors in Pan 3.
             (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                                                       Total clalm          Prlorlty          Nonpriority
                                                                                                                                                                            amount            amount
 2.1                          .
               Credit Acceptance
              Priority Creditor's Name
                                                                                     Last4 digits of account number       ____                     3           1   #R   5                 5


               PO BOX 5070                                                          When was the debt Incurred?
              Number                     Street

                                                                                    As of the date you file, the clalm is: Check all that apply.
                                                               CC“ CCP               a        .
                                                                                         0°"""gem
              City                                         State    ZIP Code
                                                                                     CI Unliquidated
              Who incurred the debt? Check one.
                                                                                     Cl Disputed
              U          Debtor1 only
              CI Debtor 2 only                                                      Type of PRIORITY unsecured claim:
                         Debtor   1    and Debtor 2 only
                                                                                     El Domestic support obligations
              a At least one Of the debtors and another                              El Taxes and certain other debts you owe the government
              D          Check if this clalm Is for a community debt                 D   Claims for death or personal injury while you were
              Is the claim              subject to offset?                               '"mx'ca‘ed
              D          No                                                          C] Other. Specify
              :1     Yes

[2'2     I

              Priority Crednor’s Name
                                                                                    Last4 digits of account number        ____                     $                    $                 $

                                                                                    When was the debt Incurred?
              Number                     Street
                                                                                    As of the date you ﬁle, the claim ls: Check all that apply
                                                                                    D    Contingent
              City                                         State    ZIP Code        El Unliquidated
              Who Incurred the debt? Check one.                                     D    Disputed
              D      Debtor1 only
                                                                                    Type of PRIORITY unsecured claim:
              El Debtor 2 only
                                                                                    El Domestic support obligations
              C! Debtor           1    and Demor 2 only
              D      At least one of the debtors and another
                                                                                    D    Taxes and certain other debts you owe the govemment
                                                                                    D    Claims for death or persona! Injury while you were
              Cl Check if this claim is for                a   community debt            intoxica‘ed
              Is the claim              subject to offset?                          CI Other. Specify
              C] No
              D      Yes


 Ofﬁcial Form 106E/F                                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                     page   1   of__
                         Case 20-10444-jkfShale
                          LaMetrea          Doc 6                                   FiledMoore
                                                                                         01/24/20 Entered 01/24/20 10:23:28                                 Desc Main
  Demo”
                                                                                    Document                31 number (Ilknawn)
                                                                                                Page 16 of Case

m
                           First Name          Middle Name              LasI Nama



                          List All of Your NONPRIORITY Unsecured Claims
   3.       Do any creditors have nonpriority unsecured claims against you?
            D    No. You have nothing to report in this part. Submit this form to the court with your other schedules.
                 Yes

   4.   List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
            nonpriority unsecured claim, list the creditor separately for each claim. For each claim Iisted, identify what type of claim it is. Do not list claims already
            included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3." you have more than three nonpriority unsecured
            claims ﬁll out the Continuation Page of Part 2.

                                                                                                                                                                            Total clalm
 :1
             Acceptance
             Nonpriori‘y Creditor’s Name
                                        NOW                                                      Last 4 digits of account    number_         _ ..     ___                       3 144
                                                                                                                                                                        5....___._’—
                                                                                                When was the debt Incurred?             6/2018
             5501 Headquarters Dr
             Number               Street
             Plano                                                   TX              75024
             City                                                    State          ZIP Code    A5 of the date you file, the claim is: Check all that apply,

                                                                                                 El Contingent
             Who incurred the debt? Check one‘                                                   CI Unliquidated
             D      Debtor   1   only                                                            C] Disputed
             CI Debtor 2 only
             D      Debtor   1   and Debtor 2 only                                              Type of NONPRIORITY unsecured claim:
             D      At least one of the debkors and another                                      D   Student loans

             [3 Check if this claim                Is   for a community debt                     CI Obligations arising out of a separation agreement or divorce
                                                                                                     that you did not report as priority claims
             '5 the claim 8Ubject to offset?                                                     Cl Debts to pension or proﬁt-sharing pl'ans, and other similar debts
             Ell No                                                                              51 omen specify Furnisher credit
             Cl Yes

E2      I
             Santander Consumer USA
             Nonprion'ty Creditors Name
                                                                                                 Last4 digits of account number
                                                                                                When was the debt incurred?
                                                                                                                                        __ __
                                                                                                                                         7/2016
                                                                                                                                                      __                $             10,852

             PO Box 961245
             Number               Street
             FT Worth                                                TX              76161      As of the date you file, the claim is: Check all that apply.
             City                                                    State          ZIP Code
                                                                                                 D   Contingent
             Who incurred the debt? Check one,                                                   D   Un'iquidat6d

             El Debtor       1   only
                                                                                                 U   D'SDUted

             D      Debtor 2 only                                                                                                                 _



             Cl Debkor1 and Debtor             2    only
                                                                                                Type of NONPRIORITY unsecured claim:
             CI At least one of the debtors and another                                          D   Student loans
                                           _
                                                                                                 D   Obligations arising out of a separation agreement or divorce
             CI Check if this claim is for a community debt                                          that you did not repoﬂ as priority claims
             Is the claim        subject to offset?                                             D    Debts to pension or proﬁt—sharipg plans, and other similar debts

             w      No                                                                          U    O‘her, Specify RepOSSESSIOn

             El Yes
4 '3
        I    State Employee Credit Union
             Nonpriority Creditofs Name
                                                         .    .

                                                                                                Last4 digits of account number          _8/2013
                                                                                                                                            _ _                         $
                                                                                                                                                                                     543.00
                                                                                                When was the debt incurred?
             917 Corporate Blvd
             Number               Strem
             Linthicum                                               MD              21090
                                                                                                As of the date you ﬁle, the claim ls: Check all that apply.
             City                                                   State           ZIP Code

                                                                                                CI Comingent
             Who Incurred the debt? Check one.
                                                                                                El Unliquidated
             CI Debtor1 only
                                                                                                El Disputed
             C] Debtor 2 only
             D      Debtor   1   and Debtor 2 only
                                                                                                Type of NONPRIORITY unsecured claim:
             [:1 At least one of the debtors and anomer
                                                                                                D    Student loans
             CI Check If this claim is for a community debt                                     D    Obligations arising out of a separation agreement or divorce
                                                                                                     that you did not report as priority claims
             Is the claim        subject to offset?
                                                                                                D    Debts to pension or proﬁt-sharing plans. and other similar debts
             a No                                                                               U    Other. Specify   Credit Card
             D      Yes




Ofﬁcial Form 106E/F                                                      Schedule EIF: Creditors Who Have Unsecured Claims                                                       page __ of   _
                  Case 20-10444-jkf                   Doc 6            Filed 01/24/20 Entered 01/24/20 10:23:28                                      Desc Main
                   LaMetrea                        Shale                    Moore
                                                                       Document     Page 17 ofCase
                                                                                               31number (ifknuwn)


n
Demo”
                   Flrst Name        Middle Name           Last Name




                  Your NONPRIORITY Unsecured Claims                        —-   Continuation Page


 After listing any entries on this page, number them beginning with 4.4. followed by 4.5, and so forth.                                                                    Total claim


4.1
      Finger Hut
      Nonpriorﬂy Creditor’s Name

      6250 Ridgewood Rd
      Number
      Saint Cloud
                          Street
                                                       MN               56303
                                                                                           Last4 digits of account number

                                                                                           When was the debt incurred?            w_ _ __ __
                                                                                           As of the date you file, the claim ls: Check all that apply.
                                                                                                                                                                       $       30000




      Crty                                             State           ZIP Code            :1   Contingent
                                                                                           El Unliquidated
      Who incurred the debt? Check one.                                                    D    Disputed
      El Debtor 1 onty
      El Debtor 2 onxy                                                                     Type of NONPRIORITY unsecured claim:
      El Debtor 1 and Debtor 2 only                                                        D    Student loans
      C] At least one of the debtors and another                                           D  Obligations arising out of a separation agreement or divorce that
                                                                                              you did not report as priority claims
      CI Check if this claim is for a community debt
                                                                                           E] Debts to pension or proﬁt-sharing plans, and other similar debts
      Is the claim        subject to offset?                                               Z    Other‘ specify   Credit card
      E!     No
      D      Yes




      ARS Account Resolution                                                               Last4 digits of account number          __    _ _ __                        $        178.00
      Nonpnon’ty Creditor's Name

      1643 NW 136 AVE STE 100
                                                                                           wn   ““5     the d 9 bti “°“ rred?      1012015

      N      b             St rem
                                                                                           As of the date you file, the claim ls: Check all that apply.
      g3nTise                                           FL              33323
      Clty                                             State           ZIP Code            0    Contingent
                                                                                           El Unliquidated
      Who incurred the debt? Check one.                                                    CI Disputed
      CI Debtor1 only
      CI Debtor       2   only                                                             Type of NONPRIORITY unsecured claim:
             Debtor1 and Debmrz only                                                       D    Student loans
      a At least one Of the debtors and another                                            D    Obligations arising out of a separation agreement or divorce that
                                                                                              V°“ d'd "‘3‘ re?“ as pr'c’r'ty °'_a'ms
      Cl Check if this claim Is          for a community debt                                                               - anng Ins
                                                                                                                                                        4   .

                                                                                           Cl D e bt s t o pension or pr oﬁtsh     pa  and 0 th er 5|m| I ar d e m 5
                                                                                                                                          ,


      Is the claim        subject to offset?                                               a    Other‘ Specify   Medical Bill
      G No
      D Yes

M Conserve                                                                                 Last4 digits of account number          _ _ __                              $
                                                                                                                                                                                 1,038

      Nonpriurity Craditor’s Name
                                                                                           When was the debt Incurred?             5/2018
      200 Cross Keys Ofﬁce PA
      Number               Street
                                                                                           As of the date you file, the claim is: Check        all that apply.
      Fairport                                          NY              14450
      City                                             State           ZIP Code            0    Contingent
                                                                                           El Unliquidated
      Who Incurred the debt? Check one‘                                                    D    Disputed
      El Debtor 1 only
      El Deb‘or 2 only                                                                     Type of NONPRIORITY unsecured claim:
      D      Debtor   1   and Debtor 2 only                                                2‘   Student loans
      C] At least one of the debtors and another                                           D    Obligations arising out of a separation agreement or divorce that
                                                                                                you did not report as priority claims
      El Check if this claim is for a community debt
                                                                                           D    Debts to pension or proﬁt~sharing plans, and other simitar debts
      Is the claim        subject to offset?                                               Cl omer. Specify
      W      No
      [I     Yes




Ofﬁcial Form 106E/F                                            Schedule EIF: Creditors Who Have Unsecured Claims                                                           page __   of__
                 Case 20-10444-jkf                 Doc 6              Filed 01/24/20 Entered 01/24/20 10:23:28                                   Desc Main
                   LaMetrea                     Shale                      Moore
 Debtor    1
                   Flrsl Name     Middle Name             Last Name   Document     Page 18 ofCase
                                                                                              31 number (rfknawn)

Mat                    Others to Be Notiﬁed About a Debt That You Already Listed

 5.   Use this page only if you have others to be notiﬁed about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
      example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
      2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
      addmonal creditors here. If you do not have additional persons to be notified for any debts In Parts 1 or 2, do not ﬁll out or submit this page.

          Fingerhut                                                              On which entry in Part   1   or Part 2 did you list the original creditor?
        Name

          PO BOX 1269                                                            Line   4.4   of (Check one): CI Part      1:    Creditors with Priority Unsecured Claims
        Number           5”“                                                                                     CI Part 2: Creditors with Nonpriority Unsecured Claims


          Grennville                              SC            29602
                                                                                 Last 4 dlgltS of account number __         ___
        City                                      State               ZIP Code


                                                                                 On which entry in Part   1   or Part 2 did you list the original creditor?
        Name

                                                                                 Line         of (Check one):    D   Part 1: Creditors with Priority Unsecured Claims
          Number         5”“                                                                                     C! Pan 2: Creditors with Nonpriority Unsecured
                                                                                 Claims


        Guy                                       Siam                Z!P Code
                                                                                 Last 4 digits of account number__              ___
                                                                                 On which entry in Part1 or Part 2 did you            list the original creditor?
          Name

                                                                                 Line         of (Check one): CI Part      1:    Creditors with Priority Unsecured Claims
          Number         Street                                                                                  CI Part 2: Creditors with Nonpriority Unsecured
                                                                                 Claims


          City                                    State               ZIP Code
                                                                                 Last 4 digits of account number __                  __
                                                                                 On which entry in Part   1   or Part 2 did you list the original creditor?
          Name

                                                                                 Line         of (Check one): C] Part      1:    Creditors with Priority Unsecured Claims
          Numb”          5““                                                                                     El Part 2: Creditors with Nonpriorily Unsecured
                                                                                 Claims


          City                                    S1ate               ZIP Code
                                                                                 Last 4 digits of account number__              __        __..


                                                                                 On which entry in Part   1   or Part 2 did you list the original creditor?
          Name

                                                                                 Line         of (Check one):    D   Part 1: Creditors with Priority Unsecured Claims
          Number         5"‘35‘                                                                                  CI Part 2: Creditors with Nonpriority Unsecured
                                                                                 Claims


          City                                    State               ZIP Code
                                                                                 Last 4 digits of account number__              _ __ __
                                                                                 On which entry in Part   1   or Part 2 did you list the original creditor?
          Name

                                                                                 Line         of (Check one):    D   Part 1: Creditors with Priority Unsecured Claims
        Number           5““                                                                                     CI Part   2'.   Creditors with Nonpriority Unsecured
                                                                                 Claims


        City                                      State               ZIP Code
                                                                                 Last 4 digits of account number___             __   __
                                                                                 On which entry in Part   1   or Part 2 did you list the original creditor?
        N ame


                                                                                 Line         of (Check one):    D   Part 1: Creditors with Priority Unsecured Claims
        Number           Street                                                                                                       .               .   ,
                                                                                                                 D
                                                                                                                                             _



                                                                                                                     Part 2: Creditors wnth Nonprlomy Unsecured
                                                                                 Claims


        (my                                       Stan;               ZIP Code
                                                                                 Last 4 digits of account number __             __ __     _
Ofﬁcial Form 1OBE/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                                        page   _ of __
             Case 20-10444-jkfShale
              LaMetrea          Doc 6                             FiledMoore
                                                                       01/24/20 Entered 01/24/20 10:23:28                Desc Main
Demo“



n6.
                First Name          Middle Name       Last Name



             Add the Amounts for Each Type of Unsecured Claim
                                                                  Document    Page 19 of Case
                                                                                          31 number (ilknawn)



      Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
      Add the amounts for each type of unsecured claim.




                                                                                        Total claim


                 6a . Domestic        support obligations                         Ga.
 Total claims
 from Part 1
                 6b. Taxes and certain other debts you owe the
                            government                                            6b.

                 6c. Claims         for death or personal injury while you were
                            intoxicated                                           6c.

                 6d. Other. Add all other priority unsecured claims.
                     Write that amount here.                                      6d.




                 6e. Total. Add lines 6a through 6d.                              6e.




                                                                                        Total claim

                    .       Student loans                                         6f.                      1,038
Total claims
from Part 2
                        .   Obligations arising out of a separation agreement
                            or divorce that you did not report as priority
                            claims                                                69.
                 6h. Debts to pension or proﬁt-sharing plans, and other
                            similar debts                                         6h.


                 6i. Other. Add all other nonpriority unsecured claims.
                            Write that amount here.                               6i.                 8,117,752


                 6j. Total. Add lines 6f through 6i.                              6j.
                                                                                                      9,155.752




Ofﬁcial Form 106E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                 page   _ of _
                       Case  20-10444-jkfShale
                        LaMetrea
                                            Doc 6                           FiledMoore
                                                                                  01/24/20 Entered 01/24/20 10:23:28                                  Desc Main
 Demo”
                                                                            Document                31 number (ilknawn)
                                                                                         Page 20 ofCase

m
                        FIrsI Name          Middle Name         Last Name



                       List All of Your NONPRIORITY Unsecured Claims
  3.   Do any creditors have nonpriority unsecured claims against you?
       D     No‘ You have nothing to report in this part. Submit this form to the court with your other schedules.
             Yes

  4.   List a" of your nonpriority unsecured claims      In the alphabetical order of the creditor who holds each claim. If a creditor has more than one
       nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed. identify what type of claim it is. Do not list claims already
       included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.|f you have more than three nonpriority unsecured
       claims ﬁll out the Continuation Page of Part 2.

                                                                                                                                                                        Total clalm

           Acceptance
           Nunpn'ority Creditor’s Name
                                      NOW                                                 Last4 digits of account number___            _ _ __                       $_—_‘____
                                                                                                                                                                          3 14
                                                                                          When was the debt incurred?
           5501 Headquarters Dr
           Number               Street

           Plano                                            TX               75024
           City                                             Siate           ZIP Code      A5 of the date you file, the claim is: Check all that apply.

                                                                                          CI Contingent
           Who incurred the debt? Check one.                                              I]     Unliquidated
           CI     Debtor   1   only                                                       CI Disputed
           CI     Debtor2 only
           CI     Debmr    1   and Debtor 2 only                                          Type of NONPRIORITY unsecured claim:
           C]     A‘ least one of the debtors and another                                 CI Student loans

           E] Check if this claim is for a community debt                                 D      Obligations arising out of a separation agreement or divorce
                                                                                                 that you did not report as priority claims
           Is the claim        subject to offset?                                         [3     Debts to pension or proﬁt-sharing plans, and other similar debts
           El “0                                                                          U      omer, Specify   Furmsher CFEdlt
           D      Yes


[3-2
       I
           Santander Consumer USA                                                         Last4 digits of account number
                                                                                          When was the debt incurred?
                                                                                                                                  _ _ __ __                         3                 “’35
           Nonpnority Creditofs Name

           PO Box 961245
           Number               Street
                                                                TX           76161        As of the date you file, the claim ls: Check all that apply‘
           FT Worth
           City                                             State           ZIP Code
                                                                                           C] Contingent
           Who incurred the debt? Check one.                                               D     Uniiquidated

           D      Debtor   1   onIy
                                                                                           D     Disputed

           CI Debtor2 only                                                                                                                 .
                                                                                          Type of NONPRIORITY unsecured claim:
           D      Debtor   1   and Debtor 2 only
           D      At least one of the debtors and another                                  E] Student loans
                                                            _
                                                                                           E] Obligations arising out of a separation agreement or divorce
           CI Check if this claim is for a community debt                                        that you did not report as priority claims
           Is the claim        subject to offset?                                          D     Debts to pension or proﬁt-sharing plans, and other similar debts
                                                                                           Cl Other. Specify     Repossessuon
           E] No
           D      Yes

4'3
           State Employee Credit Union
           Nonpriority Creditor's Name
                                                                                           Last4 digits of account number         _ _ __ __                         3             648 00
                                                                                          When was the debt incurred?
           917 Corporate Blvd
           Number               Street

           Linthicum                                            MD           21090        As of the date you file, the claim is: Check all that apply.
           City                                             State           ZIP Code


           Who incurred the debt? Check one.
                                                                                           0     Contingent
                                                                                           [I]   Unliquidated
           D      Debtor1 only
                                                                                           D     Disputed
           CI Debtor2 only
           C] Debmr 1 and Deb‘or 2 only                                                   Type of NONPRIORITY unsecured claim:
           C] At least one of khe debtors and another
                                                                                           E] Student loans
           D      Check if this claim Is for a community debt                              E] Obligations arising out of a separation agreement or divorce
                                                                                                 that you did not report as priority claims
           Is the claim        subject to offset?
                                                                                           U     Debts to pension or proﬁt-sharing plans, and other similar debts
           El     No
                                                                                                                 Credit Card
                                                                                           C] Other. Specify
           CI Yes



OfﬁciaI Form 106E/F                                                 Schedule EIF: Creditors Who Have Unsecured Claims                                                        page __ of   __
                  Case  20-10444-jkfShale
                   LaMetrea
                                       Doc 6                            FiledMoore
                                                                              01/24/20 Entered 01/24/20 10:23:28                                    Desc Main
 Demo“
                   ﬁrst Name          Middls Name           Las‘ Name   Document     Page 21 ofCase
                                                                                                31 number (ﬂknown)


m                 Your NONPRIORITY Unsecured Claims                         —   Continuation Page


  After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                                  Total clalm



       Finger Hut
      Nonpriority Creditor’s Name
                                                                                           Last 4 digits of account number         _ __ _ _                          $        30000
                                                                                           When was the debt incurred?
       6250 Ridgewood Rd
      Number               Street
                                                                                           As of the date you file, the clalm is: Check      all that apply.
       Saint Cloud                                        MN             56303
      Clly                                               State          ZIP Code           El Contingem
                                                                                           El Unliquidated
      Who Incurred the debt? Check one.                                                    D     Disputed
       D     Debtor   1   only
       G     Debtor 2 only                                                                 Type of NONPRIORITY unsecured claim:
       D     Debtor   1   and Debtor 2 only
                                                                                           D     Student loans
       [I At least one of the debtors and another                                          El Obligations    arising out of a separation agreement or divorce that
                                                                                                 you did not report as priority claims
       :1 Check if this claim         Is   for a community debt
                                                                                           D     Debts to pension or proﬁt-sharing plans, and other similar debts
      Is   the claim subject to offset?                                                    Cl Other. Specify      Credit card
       E] No
       D     Yes




       ARS Account Resolution
      Nonprion'ty Credimr’s Name
                                                                                           Last 4 digits of account number         ____                              s;       178.00

                                                                                           When was the debt incurred?
       1643 NW 136 AVE STE 100
      Number               Street
                                                                                           As of the date you flle, the claim is: Check      all that apply.
       Sunrise                                            FL             33323
      Clty                                               State          ZIP Code           El Contingent
                                                                                           El Unliquidated
      Who Incurred the debt? Check one.                                                    [:I   Disputed
      C] Debtor1 only
      El Debtor 2 only                                                                     Type of NONPRIORITY unsecured claim:
      Cl Debtor       1   and Debtor 2 only
                                                                                           CI Student loans
      C] At least one of the debtors and another
                                                                                           D     Obligations arising out of a separation agreement or divorce that
                                                                                                 you did not report as priority claims
      CI Check if this claim is for a community debt
                                                                                           El Debts to pension or proﬁt-sharing    plans, and other similar debts
      Is the claim        subject to offset?                                               D     Other. Specify   Medical Bill
      CI No
      D      Yes


                                                                                                                                                                                 1.04
      Conserve
      Nonpriorily Creditor’s Name
                                                                                           Last 4 digits of account number        _                                  $



                                                                                           When was the debt Incurred?
      200 Cross Keys Ofﬁce PA
      Number               Street
                                                                                           As of the date you file, the claim is: Check all that apply‘
       Fairport                                           NY             14450
      Cﬂy                                                State          ZIP Code           CI Contingent
                                                                                           El Unliquidated
      Who Incurred the debt? Check one,                                                    D     Disputed
      D      Debtor1 only
      D      Debtor 2 only                                                                 Type of NONPRIORITY unsecured claim:
      G      Debtor   1   and Debtor 2 only
                                                                                           CI Student ioans
      CI At least one of the debtors and another
                                                                                           D     Obligations arising out of a separation agreement or divorce that
                                                                                                 you did not report as priority claims
      D      Check if this claim is for       a   community debt
                                                                                           [:1 Debts to pension or proﬁtshan’ng plans and other similar debts
      Is the claim        subject to offset?                                               D     Other. Specify
      D      No
      CI Yes




Ofﬁcial Form 106E/F                                          Schedule EIF: Creditors Who Have Unsecured Claims                                                       page     _ 0f_
                   Case  20-10444-jkfShale
                    LaMetrea
                                        Doc 6                             FiledMoore
                                                                                01/24/20 Entered 01/24/20 10:23:28                                     Desc Main
 Debtor    1
                       Fursi Name       Middle Name           Last Name   Document                31 number (ifknawn)
                                                                                       Page 22 ofCase

m5.
                      List Others to Be Notiﬁed About a Debt That You Already Listed

      Use this page only If you have others to be notiﬁed about your bankruptcy,        for a debt that you already listed in Parts 1 or 2. For
      example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
      2, then list the collection agency here. Similarly, If you have more than one creditor for any of the debts that you listed In Parts 1 or 2, list the
      additional creditors here. If you do not have additional persons to be notified for any debts In Parts 1 or 2, do not ﬁll out or submit this page.

          Fingerhut                                                                   On which entry in Part   1    or Part 2 did you list the original creditor?
        Name

          PO BOX 1269                                                                 Line   4.4   of (Check one): C] Part         1:   Creditors with Priority Unsecured Claims
        Number               5"“                                                                                      D    Part 2: Creditors with Nonpriority Unsecured Claims


          Grennvnlle
                         .
                                                      SC             29602
                                                                                      Last 4 d''9''ts of ac c ount numb    9"“ ‘“ — —
        City                                          State               ZIP Code

                                                                                      On which entry in Part    1   or Part 2 did you list the original creditor?
          Name

                                                                                      Line         of (Check one):     D   Part 1: Creditors with Priority Unsecured Claims
          Number             5““                                                                                       CI Part 2: Creditors with Nonpriority Unsecured
                                                                                      Claims


          City                                        Smta                ZIP Code
                                                                                      Last 4 digits of account number____               ___
                                                                                      On which entry in Part1 or Part 2 did you              list the original creditor?



                                                                                                                                                  th
          Name

                                                                                      Line         of (Check one): Cl Part         1:   Creditors with Priority Unsecured Claims
          Number             SWB‘                                                                                      CI Pan 2: Creditors             Nonpriority Unsecured
                                                                                      Claims


          City                                        State               ZIP Cogie
                                                                                      Last 4 digits of account number__                 __ __   _
                                                                                      On which entry In Part1 or Part 2 did you list the original creditor?
          Name

                                                                                      Line         of (Check one): CI Pan          1:   Creditors with Priority Unsecured Claims
          Number             Street                                                                                    Cl Pan 2: Creditors with Nonpriority Unsecured
                                                                                      Claims


          City
               .
                                                      State               ZIP Code
                                                                                      Last 4 digits of account number __                    __
                                                                                      On which entry in Part    1   or Part 2 did you list the original creditor?
          Name

                                                                                      Line         of (Check one): CI Part 1: Creditors with Priority Unsecured Claims
          Number             5"59'                                                                                     CI Pan 2: Creditors with Nonpriority Unsecured
                                                                                      Claims


          City                                        State               ZtP Code
                                                                                      Last 4 digits of account number__                 ___
                                                                                      On which entry in Part    1   or Part   2   did you list the original creditor?
          Name

                                                                                      Line         of (Check one): CI Pan          1:   Creditors with Priority Unsecured Claims
          Number             Street                                                                                    Cl Pad 2: Creditors with Nonpriority Unsecured
                                                                                      Claims


          City                                        State               ZIP Code
                                                                                      Last 4 digits of account number__                 _ __ __
                                                                                      On which entry in Part1 or Part 2 did you              list the original creditor?
          N ame


                                                                                      Line         of (Check one): CI Part         1:   Creditors with Priority Unsecured Claims
          N um b er          St res I
                                                                                                                       CI Part 2: Creditors with Nonpriority Unsecured
                                                                                      Claims


          City                                        State               ZIP Code
                                                                                      Last 4 digits of account number __                    _ __
Ofﬁcial Form 106E/F                                             Schedule EIF: Creditors Who Have Unsecured Claims                                                          page __ of __
               Case 20-10444-jkf                  Doc 6        Filed 01/24/20 Entered 01/24/20 10:23:28                             Desc Main
                                                               Document     Page 23 of 31
 Fill in this information to identify your case:

 Debtor              LaMetrea                 Shale                    Moore
                     Flrst Name               Mlddle Name              Last Name

 Debtor 2
 (Spouse If ﬁling)   Firm Name                M5ddle Name              Last Name


 United States Bankruptcy Court for the: Eastern District   of Pennsylvania

 Case number
  (If known)                                                                                                                              El Check if this    is an
                                                                                                                                              amended ﬁling


Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                      12/15

Be as complete and accurate as possible. If two married people are    ﬁling together. both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, ﬁll it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

 1.
      lym have any executory contracts or unexpired leases?
             No. Check this box and ﬁle this form with the court with your other schedules. You have nothing else to report on this form.
      D      Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Ofﬁcial Form 106A/B).

 2.   List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
      example, rent, vehicle lease, cell phone). See the instructions forthis form in the instruction booklet for more examples of executory contracts and
      unexpired leases.



      Person or company with whom you have the contract or lease                                State what the contract or lease is for


2.1

      Name


      Number            Street


      City                               State      ZIP Code

2.2
      Name


      Number            Street


      City                               State      ZIP Code

2.3

      Name


      Number            Street


      City                               State      ZIP Code

2.4
      Name


      Number            Streek


      City                               State      ZIP Code

2.5
      Name


      Number           Street


      City                               State      ZIP Code


Ofﬁcial Form 106G                                Schedule G: Executory Contracts and Unexpired Leases                                          page   1   of__
  -
  Dam“
              Case 20-10444-jkf
                LaMetrea
                Firs! Name    MiddIe Name
                                              Shale
                                                     Doc 6

                                                        Last Name




                Additional Page if You Have More Contracts or Leases

       Person or company with whom you have the contract or lease



       Name
                                                                    Filed 01/24/20 Entered 01/24/20 10:23:28
                                                                    Document
                                                                        Moore
                                                                                 Page 24 of 31
                                                                                                Case number   (ilknown)




                                                                                             What the contract or lease is for
                                                                                                                                 Desc Main




       Number        Street


       City                                 State      ZIP Code




       Name


       Number        Street


       City                                 State      ZIP Code




       Name


       Number        Street


       City                                 State      ZIP Code




       Name


       Number        Street


       City                                 State      ZIP Code




       Name


       Number        Street


       City                                 State      ZIP Code




       Name


       Number        Street


       City                                 State      ZIP Code




       Name


       Number        Street


       City                                 State      ZIP Code




       Name


      Number        Street


      City                                  State      ZIP Code




Ofﬁcial Form 106G                                   Schedule G: Executory Contracts and Unexpired Leases                              page ___~ of   __
                 Case 20-10444-jkf                     Doc 6           Filed 01/24/20 Entered 01/24/20 10:23:28                              Desc Main
                                                                       Document     Page 25 of 31
  Fill in this information to identify your case:

  Debtor1           LaMetrea                        Shale                     Moore
                       Firs! Name                    Muddla Name               Last Name

  Debtor 2
  (Spouse, if ﬁling) Flrs( Name                      Middle Name               Last Name


  United S‘akes Bankruptcy Court for the: Eastern District         of Pennsylvania

  Case number
   (If known)
                                                                                                                                                    El Check if this is an
                                                                                                                                                       amended ﬁling

Official Form 106H
Schedule H: Your Codebtors                                                                                                                                          12/15
Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are ﬁling together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, ﬁll it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.


       Daoyou have any codebtors? (If you are ﬁling a joint case, do not list either spouse as a codebtor.)
  1.

          No
       D    Yes
  2.   Within the last 8 years, have you lived in a community property state or territory? (Community property states and tem‘ton‘es include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Pueno Rico, Texas, Washington, and VWsconsin.)
            No. Go to line 3.
       CI          Did your spouse, former spouse, or legal equivalent live with you at the time?
            YE?
                  No
            [I    Yes. In which community state or territory did you live?                             .   Fill in the name and current address of that person.



                  Name of your spouse, former spouse, or legal equivalem



                  Number             Street



                  City                                         State                       ZIP Code


  3.   In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is ﬁling with you. List the person
       shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
       Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Ofﬁcial Form 106G). Use Schedule D,
       Schedule E/F, or Schedule G to ﬁll out Column 2.

        Column 1: Your codebtor                                                                                  Column 2: The creditor to whom you owe the debt

                                                                                                                  Check all schedules that appIy:
 3.1
         Name
                                                                                                                  D   Schedule D, line
                                                                                                                  CI Schedule E/F, line
         Number             Street
                                                                                                                  CI Schedule G, line

         City                                                      State                    ZIP Code

 32
         Name
                                                                                                                  D   Schedule D, line
                                                                                                                  CI Schedule E/F, line
         Number             SW“                                                                                   C] Schedule G, line

         City                                                      State                    ZIP Code

3.3
         Name
                                                                                                                  CI Schedule D, line    ——
                                                                                                                  El Schedule E/F, line
         Number             Street                                                                                CI Schedule G, line

         City                                                      Stme                     ZIP Code



Ofﬁcial Form 106H                                                          Schedule H: Your Codebtors                                                   page   1   of__
  -
  Demo,   1
                 Case 20-10444-jkf
                   LaMetrea
                   Flrst Name      Middle Name
                                                   Doc 6
                                                 Shale


                   Additional Page to List More Codebtors

       Column 1: Your codebtor
                                                         LasI Name
                                                                      Filed 01/24/20 Entered 01/24/20 10:23:28
                                                                      Document
                                                                           Moore
                                                                                   Page 26 of 31
                                                                                                    Case number   (Ilknawn)
                                                                                                                                      Desc Main




                                                                                                         Column 2: The creditor to whom you owe the debt

                                                                                                         Check all schedules that apply:


                                                                                                          D   Schedule D, line
          Name
                                                                                                          El Schedule E/F, line
          Number          Street                                                                          D   Schedule G, line   __
          cny                                                 State                    ZIP Code



                                                                                                          D   Schedule D, line
          Name
                                                                                                          CI Schedule E/F, line    __
          Number          Street                                                                          U   Schedule G, line


          City                                                State                    ZIP Code



          Name
                                                                                                          El Schedule D, line    __
                                                                                                          El Schedule E/F, line
          Number          Street                                                                          0   Schedule G, line   __
          City                                                State                    ZIP Code



                                                                                                          D   Schedule D, line   __
                                                                                                                                 _
          Name
                                                                                                          Cl Schedule E/F, line
          Number          Street                                                                          D   Schedule G, line


          City                                                State                    ZIP Code



          Name
                                                                                                          a   Schedule D, line
                                                                                                          El Schedule E/F, line
          Number         Street                                                                           D   Schedule G, line   __
          City                                                State                    ZIP Code



          Name
                                                                                                         D    Schedule D, line   ________

                                                                                                         El Schedule E/F, line
          Number         Street                                                                           D   Schedule G, line   __
          City                                                State                    ZIP Code



          Name
                                                                                                         D    Schedule D, line
                                                                                                         El Schedule E/F, line
          Number         Street                                                                          D    Schedule G, line   __
          City                                                State                    ZIP Code




          Name
                                                                                                         D    Schedule D, line   __
                                                                                                         El Schedule E/F, line
          Number         Street                                                                          U    Schedule G. line   __
       City                                                   State                    ZIP Code




Ofﬁcial Form 105H                                                      Schedule H: Your Codebtors                                           page   __ of __
                   Case 20-10444-jkf            Doc 6          Filed 01/24/20 Entered 01/24/20 10:23:28                                         Desc Main
                                                               Document     Page 27 of 31
  Fill in this information to identify your case:


  Dem,”               LaMetrea                Shale                     Moore
                       Flrs‘ Name            Middle Name                Last Name

  Debtor 2
  (Spouse. ifﬁling)    Flrsl Name            Middle Name                Last Name


  United States Bankruptcy Court for the: Eastern District   of Pennsylvania

  Case number                                                                                                        Check if this is:
      (If known)




Ofﬁcial Form 106|
Schedule I: Your Income
                                                                                                                           m
                                                                                                                     CI An amended ﬁling
                                                                                                                     CI A supplement showing postpetition chapter 13
                                                                                                                        income as of the following date:




Be as complete and accurate as possible. If two married people are ﬁling together (Debtor 1 and Debtor 2), both are equally responsible for
                                                                                                                                                                  12/15


supplying correct information. If you are married and not ﬁling jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not ﬁling with you, do not Include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


m1‘
                      Describe Employment

        Fill in your employment
                                                                               Debtor                                                 Debtor 2 or non-ﬁling spouse
        information.                                                                       1


        If you have more than one job,
        attach a separate page with
        information about additional       Employment status               a Employed                                                 CI Employed
        employers.                                                         D     Not employed                                         D Not employed
        Include part-time, seasonal, or
        self-employed work.
                                           Occupation                     Home Health Aide
        Occupation may include student
        or homemaker, if it applies.
                                           Employer’s name               Bayada

                                           Employer's address            580 Middletown Blvd Suite D 150
                                                                           Number         Skreet                                   Number    Street




                                                                          Langhorne                        PA        19047
                                                                          City                     State        ZIP Code           City                State   ZIP Code

                                          How long employed there?             2months                                                2months


m                     Give Details About Monthly Income

       Estimate monthly income as of the date you ﬁle this form. If you have nothing to report for any line, write $0 in the space. Include your non-ﬁling
       spouse unless you are separated.
       If you or your non-ﬁling spouse have more than one employer, combine the information for all employers for that person on the lines
       below. If you need more space, attach a separate sheet to this form

                                                                                                                For Debtor   1     For Debtor 2 or
                                                                                                                                   non-filing spouse
  2‘     List monthly gross wages, salary, and commissions (before all payroll
         deductions). If not paid monthly, calculate what the monthly wage would be.               2.                 1,155
                                                                                                            $                            $

  3.     Estimate and list monthly overtime pay.                                                   3.   +$                   0    +      $


 4.     Calculate gross income. Add line    2 + line 3.                                            4.       $         11155              $




Ofﬁcial Form 106i                                                    Schedule       I:   Your Income                                                           page   1
                  Case 20-10444-jkf                              Doc 6            Filed 01/24/20 Entered 01/24/20 10:23:28                                                      Desc Main
                                                                                  Document     Page 28 of 31
Demo“                LaMetrea                             Shale                              Moore                                         Case number   (ifknawn)
                     First Name           Middte Name                 Last Name



                                                                                                                                       For Debtor    1               For Debtor 2 or
                                                                                                                                                                     non-filinq spouse

       Copy line 4 here ...............................................................................................   -)   4.      $          1:155                  5


 5.    List all payroll deductions:

        5a. Tax, Medicare, and Social Security deductions                                                                      5a.     $        152.00                   $

        5b. Mandatory             contributions for retirement plans                                                           5b.     3                                 $

        5c. Voluntary         contributions for retirement plans                                                               5c.     $                                 $

        5d. Required repayments of retirement fund loans                                                                       5d.     $                                 53



        5e. Insurance                                                                                                          5e.     $                                 $

        5f. Domestic          support obligations                                                                              5f.     5                                 $

        59. Union dues                                                                                                         59.     $                                 $

        5h_    Other deductions. Specify:                                                                                      5h,     5                             +   $

  5,    Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 59                                      + 5h.        6‘     $         152.00                  $


  7,    Calculate total monthly take-home pay. Subtract line 6 from line 4.                                                    7.      $          1,003                  3


 8‘     List all other income regularly received:
        8a. Net income from rental property and from operating a business,
               profession, or farm
               Attach a sxatement for each property and business showing gross
               receipts, ordinary and necessary business expenses, and the total
                                                                                                                                       $                                 $
               monthly net income.                                                                                             83.
         8b. Interest and dividends                                                                                            8b.     $                                 5

        8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
               |nclude alimony, spousal support, child support, maintenance, divorce
                                                                                                                                       $                                 $
               settlement, and property settlement.                                                                            8c.

        8d. Unemployment compensation                                                                                          8d.     3
         Be.   Social Security                                                                                                 8e.     $

         8f. Other government assistance                        that you regularly receive
               Include cash assistance and the value (if known) of any non—cash assistance
               that you receive, such as food stamps (beneﬁts under the Supplemental
               Nutrition Assistance Program) or housing subsidies.
               Specify:                                                                  8f.                                           $                                 $


         89. Pension or retirement income                                                                                      89.     $                                 $

         8h. Other      monthly income. Specify:                                                                               8h.    +$                             +5
  9‘    Add all other income‘ Add lines 8a + 8b +                       BC +   8d + 8e + 8f +89 + 8h.                           9.     $                                 $


10.    Calculate monthly income. Add line 7
        Add the entries in line 10 for Debtor               1
                                                                 + line 9.
                                                                and Debtor 2 or non-filing spouse.                              10‘
                                                                                                                                               1006.46
                                                                                                                                       $-—-—-—-——                        $                 "
                                                                                                                                                                                           __
                                                                                                                                                                                                $


11.     State all other regular contributions to the expenses that you list in Schedule J.
        Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
        friends or relatives.
        Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
        Specify:                                                                                                                                                                     11.   +    $            0

12.    Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthiy income;
                                                                                                                                                                                                      1006 46
                                                                                                                                                                                                $..____.._.‘__
       Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies                                                            12.
                                                                                                                                                                                                Combined
                                                                                                                                                                                                monthly income
  13‘   Do you expect an increase or decrease within the year after you file this form?
         M     No.
         D     Yes. Explain:



Official Form 106!                                                                          Schedule        I:   Your Income                                                                        page 2
                        Case 20-10444-jkf               Doc 6        Filed 01/24/20 Entered 01/24/20 10:23:28                                               Desc Main
                                                                     Document     Page 29 of 31

       Fill in this information to identify your case:

       D e m or   1         LaMetrea                 Shale                      Moore                                           .    .   .
                            Flrst Name               Middle Name                 Last Name                          Cheek If thlS I5:
       Debtor2
       (Spousa, if ﬁling) First Name                 Mlddle Name                 Last Name
                                                                                                                     CI An amended ﬁling
                                                                                                                     CI A supplement showing postpetition chapter 13
       United Siates Bankruptcy Court for the: Eastern District of Pennsylvania
                                                                                                                        expenses as of the following date:
       Case number                                                                                                       MM /       DD/ YYYY
       (If known)




  Official Form 106J
  Schedule J: Your Expenses                                                                                                                                                    12/15

  Be as complete and accurate as possible. If two married people are ﬁling together, both are equally responsible for supplying correct
  information. If more space is needed, attach another sheet to this form. 0n the top of any additional pages, write your name and case number



 m(if known). Answer every question.



 1‘     Is
                            Describe Your Household

             this a joint case?
        Ef No.          Go to line 2.
        D      Yes. Does Debtor 2 live in a separate household?

                        D   No
                        El Yes. Debtor 2 must ﬁle Ofﬁcial Form 106J-2, Expenses for Separate Household of Debtor 2.

 2.     Do you have dependents?                     D   No
                                                                                                  Dependent’s relationshlp to                      Dependent's      Does dependent Ilve
        Do not list Debtor         1     and            Yes. Fill out this information for        Debtor1 or Debtor 2                              age              with you?
        Debtor 2.                                       each dependent ..........................
        Do not state the dependents’                                                           Son                                                 10m0n            D
                                                                                                                                                                    E/NO
        names.                                                                                                                                                           Yes

                                                                                                                                                                    C] No
                                                                                                                                                                    D    Yes

                                                                                                                                                                    CI No
                                                                                                                                                                    El Yes
                                                                                                                                                                    D    No
                                                                                                                                                                    D    Yes

                                                                                                                                                                    CI No
                                                                                                                                                                    [I   Yes

 3.    Do your expenses include
                                                   CI No
       expenses of people other than
       yourself and your dependents?               D    Yes



m                       Estimate Your Ongoing Monthly Expenses
 Estimate your expenses as of your bankruptcy ﬁling date unless you are using this form as a supplement in a Chapter 13 case to report
 expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
 applicable date.
 Include expenses paid for with non-cash government assistance if you know the value of
 such assistance and have included it on Schedule I: Your Income (Official Form 106l.)                                                                   Your expenses

  4.     The rental or home ownership expenses for your residence. Include ﬁrst mortgage payments and
                                                                                                                                                     $    CCP 703.140(b)(5)
                                                                                                                                                         ———————-—
         any rent for the ground or lot                                                                                                      4.

         If not included in line 4:
         4a.          Real estate taxes                                                                                                      4a.     5

         4b.          Property, homeowner’s. or renter's insurance                                                                           4b.     $

         4c.          Home maintenance, repair, and upkeep expenses                                                                          4c.     $

         4d.      Homeowneﬁs association or condominium dues                                                                                 4d.     3


Ofﬁcial Form 106J                                                      Schedule J: Your Expenses                                                                           page   1
                  Case 20-10444-jkf                       Doc 6            Filed 01/24/20 Entered 01/24/20 10:23:28                              Desc Main
                                                                           Document     Page 30 of 31
 Debtor1            LaMetrea                           Shale                    Moore                   Case number   (ifknawn)
                    First Name           Middle Name           Last Name




                                                                                                                                              Your expenses


  5.   Additional mortgage payments for your residence, such as home equity loans                                                        3 CEPQ'?03.140(b)(5)
  6‘   Utilities:
       6a.    Electricity, heat, natural gas                                                                                      6a.    3

       6b‘    Water, sewer, garbage collection                                                                                    Gb‘    $

       60     Telephone, cell phone, Internet, satelliie, and cable services                                                      Be.    $                    160.00
       6d‘    Other. Specify:                                                                                                     6d‘    $

  7.   Food and housekeeping supplies                                                                                             7.     $

  8.   Childcare and children’s education costs                                                                                   84     $

  9.   Clothing, laundry, and dry cleaning                                                                                        9.     $

10‘    Personal care products and services                                                                                        10‘    $

11,    Medical and dental expenses                                                                                                11.    $

12‘    Transportation. Include gas, maintenance, bus or train fare.
                                                                                                                                         $
       Do not include car payments.                                                                                               12‘

13.    Entertainment, clubs, recreation, newspapers, magazines, and books                                                         13.    $

14‘    Charitable contributions and religious donations                                                                           14.    $

 15.   Insurance.
       Do not include insurance deducted from your pay or included in lines 4 or 20.

       15a. Life    insurance                                                                                                     15a.   $

       15b‘ Health     insurance                                                                                                  15b‘   $

       15c.   Vehicle insurance                                                                                                   15c.   $

       15d.   Other insurance. Specify:                                                                                           15d.   $


16.    Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
       Specify:                                                                                                                   16‘    5


17.    Installment or lease payments:
       17a.   Car payments for Vehicle             1                                                                              17a.   $

       17b.   Car payments for Vehicle 2                                                                                          17b.   5

       17c.   Other. Specify:                                                                                                     17c.   $

       17d.   Other. Specify:                                                                                                     17d    $

18.    Your payments of alimony, maintenance, and support that you did not report as deducted from
       your pay on line 5, Schedule I, Your Income (Official Form 106l).                                                           18.
                                                                                                                                         $

19.    Other payments you make to support others who do not live with you.
       Specify:                                                                                                                    194   $


20‘    Other real property expenses not included in lines 4 or 5 of this form or on Schedule              I:   Your Income.

       20a.   Mortgages on other property                                                                                         20a    $

       20b. Real estate          taxes                                                                                            20b    56



       20c. Property,      homeowner’s, or renter’s insurance                                                                     20c,   5

       20d. Maintenance, repair, and upkeep expenses                                                                              20d,   $

       20a.   Homeowner’s association or condominium dues                                                                         20a,   35




Official Form 106.)                                                         Schedule J: Your Expenses                                                          page 2
                    Case 20-10444-jkf              Doc 6             Filed 01/24/20 Entered 01/24/20 10:23:28                               Desc Main
                                                                     Document     Page 31 of 31
 Debtor‘l           LaMetrea                     Shale                    Moore                   Case number   (irknown)
                     First Name    Middle Name           Las: Name




21.    Other. Specify:                                                                                                       21.   +$


22.    Calculate your monthly expenses.

       223. Add lines 4 through 21.                                                                                     22a‘        $
                                                                                                                                                   914.00

       22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Ofﬁcial Form 106J—2                              22b.        $

       22c. Add line 22a and 22b. The result is your monthly expenses.                                                  22c,        $              914.00



23.   Calculate your monthly net income.
                                                                                                                                        $           1,003
      23a.     Copy line 12 (your combined monthly income) from Schedule          I.                                        236,

      23b.     Copy your monthly expenses from line 22c above.                                                              23b    _$              914.00

      23c.     Subtract your monthly expenses from your monthly income.
                                                                                                                                        3           89.00
               The result is your monthly net income.                                                                       23c.




24.   Do you expect an increase or decrease in your expenses within the year after you file this form?

      For example, do you expect to ﬁnish paying for your car loan within the year or do you expect your
      mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

      91 No.
      D      Yes.      Explain here:




Ofﬁcial Form 106.)                                                    Schedule J: Your Expenses                                                     page 3
